K.K. HALL, Circuit Judge,
concurring in part and dissenting in part:
I agree with the majority’s conclusion that the district court lacked jurisdiction in the Virginia case. With respect to the West Virginia case, I also concur in the majority’s opinion insofar as it holds that the district court — not the arbitrator — must determine whether Massey and the union are bound by the 1984 NBCWA contract due to the signature of Omar, one of Massey’s subsidiaries. Finally, I concur in the majority’s decision to vacate the preliminary injunction.
I cannot agree, however, with the majority’s determination to reach the ultimate issue and to hold that an agreement to arbitrate on behalf of Massey has not been established. In my view, the majority, in deciding this question, has usurped a function which rightfully belongs to the district court in the first instance. Clearly, the district court is in the best position to resolve this question not only because of its role as fact finder, but also because the case proceeded below on a request for a preliminary injunction and the district court may find it necessary to admit additional evidence before reaching a final decision on the merits.1
Because the district court has not yet had an opportunity to address the question of whether Massey is bound by the contract, I would remand this case to the district court for further proceedings to decide this issue.

. Despite the union’s representation at oral argument that the record was complete, the union clearly stated in its post-argument memorandum that it had made that representation concerning the preliminary injunction phase only. Moreover, the union pointed out that on the merits it would offer the following pertinent evidence on remand: (1) evidence as to the 1984 bargaining involving Omar and the Bituminous Coal Operators’ Association (BCOA), (2) the bargaining history of lA(f), (3) additional background to arbitration authorities applying and interpreting lA(f), and (4) other evidence it could gather prior to trial on the interrelationship of the Massey subsidiaries, in particular the interrelationship of Omar and A.T. Massey.